Citation Nr: 1402506	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-14 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1954 to January 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran's case is currently under the jurisdiction of the VA RO in Jackson, Mississippi.  

The Board remanded the Veteran's TDIU claim to the Appeals Management Center (AMC) in November 2013.  The case has subsequently been returned to the Board for final adjudication.


FINDINGS OF FACT

1.  Throughout the course of this appeal, the Veteran has had a combined disability rating of 80 percent with at least one disability rated in excess of 50 percent.  

2.  The evidence of record demonstrates that the Veteran is unemployable based solely on his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Veteran's claim of entitlement to TDIU is being granted herein, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's service connected chronic brain syndrome is rated in excess of 40 percent.  A combined rating of 80 percent has been in effect since March 1960.  He has thereby met the percentage rating standards for TDIU for the entire period on appeal.  38 C.F.R. § 4.16(a) (2013).  

The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.  In this regard, he was afforded a psychiatric examination in May 2013 where it was determined that his psychiatric symptoms rendered him unable to gain physical or sedentary employment.  The Veteran is not specifically service connected for a psychiatric disability.  However, the RO has rated his chronic brain syndrome due to trauma under Diagnostic Codes 8045-9400.  Diagnostic Code 9400 refers to generalized anxiety disorder, one of the psychiatric diagnoses referenced by the May 2013 examiner.  As such, the Board finds that the Veteran's psychiatric symptoms are contemplated by his rating for service-connected chronic brain syndrome and that any employment impairment due to these symptoms must be considered.

The audiological examiner concluded in May 2013 that the Veteran's now service-connected hearing loss would also impact his ability to work as he had significant difficulty understanding speech.  Given the nature of the Veteran's previous work history as an appliance repairman, difficulty understanding speech would be problematic.

The Board notes that there are other VA examinations of record that opine that other aspects of the Veteran's service-connected disabilities do not render him unemployable.  However, as there is evidence showing that at least one service-connected disability renders the Veteran's unemployable at present, the Board does not find it necessary to discuss the other opinions in detail.

Affording the Veteran the full benefit-of-the-doubt, the Board finds that he is unemployable due solely to his service-connected disabilities.  The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


